450 U.S. 1024
101 S. Ct. 1730
68 L. Ed. 2d 219
SHELL OIL COMPANY et al.v.DEPARTMENT OF ENERGY et al
No. 80-924
Supreme Court of the United States
March 23, 1981

On petition for writ of certiorari to the United States Court of Appeals for the Third Circuit.
The petition for a writ of certiorari is denied.
Justice POWELL, dissenting.
The Energy Information Administration of the Department of Energy (DOE) compels 27 energy-producing companies, including petitioners, to submit data in response to 7,200 individual requests for information about their operations.  These data concern virtually all aspects of these companies' finances.  Upon request, DOE releases data submitted under this compulsion to other federal departments and agencies, including the offices in the Department of Justice and the Federal Trade Commission charged with enforcing the antitrust laws.
Justice STEWART took no part in the consideration or decision of this petition.
The dissemination of this extraordinary volume of data to those prosecutorial Government agencies raises a serious question, as these agencies thereby may obtain information that statutory and constitutional safeguards would bar them from obtaining directly in antitrust enforcement actions.  The likelihood that rights of potential antitrust defendants will be violated increases as DOE demands increasingly more data from companies subject to its regulation and then disseminates the information to prosecutorial agencies.  Congress has given DOE an investigative power that appears to be intrusive as well as excessively burdensome in its own right.  But that power should not become a blanket discovery authority for the use of the Department of Justice and the Federal Trade Commission without the safeguards provided by law against abuse of legal rights.


1
Because of the seriousness of the question whether Congress intended that information obtained by DOE be put to such use, I would grant the petition for certiorari and set the case for plenary consideration.